1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   L.S.,                                               Case No.: 19cv746-JLS-LL
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART PLAINTIFF’S
                                                         MOTION TO COMPEL PRETRIAL
14   WILLIAM ASHLEY OLIVER III, et al.
                                                         DISCOVERY ON DEFENDANT’S
15                                   Defendants.         CURRENT FINANCIAL
                                                         CONDITION
16
17                                                       [ECF No. 14]
18
19           Currently before the Court is Plaintiff L.S.’s Motion to Compel Pretrial Discovery
20   on Defendant’s Current Financial Condition [ECF No. 14] (“Mot.”) and Defendant
21   William A. Oliver III’s Opposition to Plaintiff’s Motion [ECF No. 16] (“Opp.”). For the
22   reasons set forth below, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s
23   Motion to Compel.
24                         RELEVANT DISCOVERY BACKGROUND
25           The instant motion arises from: (1) Plaintiff’s Requests for Production Nos. 11-13
26   and (2) Plaintiff’s deposition of Defendant regarding Defendant’s net worth.
27           Plaintiff seeks to compel Defendant to produce information on Defendant’s “current
28   net worth.” Mot. 6. Specifically, Plaintiff seeks documents responsive to Plaintiff’s RFP

                                                     1
                                                                                    19cv746-JLS-LL
1    Nos. 11-13, which Plaintiff alleges “seek two to three years’ worth of [D]efendant’s
2    financial information relevant to his net worth[.]” Id. at 4.
3           RFP No. 11 requests:
4                    Documents sufficient to determine Defendants’ current financial
5                    condition, including but not limited to the following:
                     a)    Bank statements;
6                    b)    Net worth statements;
7                    c)    Investment account statements;
                     d)    Federal Tax Returns for the year 2017 through and
8                          including 2019;
9                    e)    Income statements; and
                     f)    Balance sheets.
10
     Id. at 14-15.
11
            RFP No. 12 requests:
12
                     With respect to any corporation, partnership, or other business
13                   entity in which Defendant presently holds, or previously held, a
14                   substantial financial interest during the period January 1, 2016
                     through the present, (including, without limitations, the entities
15                   known or doing business as Private Label Skin, Inc., and
16                   PrivateLabelSupplements.com):
                     a)     Documents sufficient to identify the entity;
17                   b)     Balance Sheets for the period January 1, 2016 through the
18                          present;
                     c)     Income Statements for the period January 1, 2016 through
19                          the present;
20                   d)     Federal Tax Returns for the years 2016 through the
                            present;
21                   e)     Profit and Loss Statements for the period January 1, 2016
22                          through the present; and
                     f)     Statements of Cash Flow for the period January 1, 2016
23                          through the present.
24   Id. at 15.
25          RFP No. 13 requests:
26
                     With respect to any corporation, partnership, or other business
27                   entity in which Defendant sold or otherwise disposed of a
                     substantial financial interest that he held in said entity during
28

                                                      2
                                                                                          19cv746-JLS-LL
1                    the period January 1, 2016 through the present, either in whole
                     or in part (including, without limitations, the entities known or
2
                     doing business as Private Label Skin, Inc., and
3                    PrivateLabelSupplementals.com):
                     a)     Documents sufficient to identify the entity;
4
                     b)     All contracts or other agreements governing the terms of
5                           sale or disposition; and
                     c)     Documents concerning or reflecting the proceeds to
6
                            Defendant as the result of any such sale or disposition.
7    Id. at 16.
8           Defendant objected to each RFP on the grounds that it:
9                    [I]nvades the right to privacy, seeks information that does not
10                   have a tendency to make a fact more or less probable than it
                     would be without the evidence, otherwise seeks irrelevant
11                   information, is vague as to the term “substantial financial
12                   interest,” invades the right to privacy, and is temporally
                     overbroad.
13
     Id. at 15-16.
14
            Plaintiff also alleges during Plaintiff’s August 14, 2019 deposition of Defendant,
15
     Defendant refused to answer “questions regarding his net worth and financial condition”
16
     citing his “right to privacy.” Id. at 5. As a result, Plaintiff left Defendant’s examination
17
     open and seeks to resume Defendant’s deposition on these issues. Id. at 10.
18
                                         LEGAL STANDARD
19
            Federal courts hearing diversity cases apply federal procedural law and state
20
     substantive law. Hanna v. Plumer, 380 U.S. 460, 465 (1965); Erie R. Co. v. Tompkins, 304
21
     U.S. 64, 78 (1938). The Federal Rules of Civil Procedure authorize parties to obtain
22
     discovery regarding any unprivileged matter that is relevant to any claim or defense and
23
     proportional to the needs of the case, “considering the importance of the issues at stake in
24
     the action, the amount in controversy, the parties’ relative access to relevant information,
25
     the parties’ resources, the importance of the discovery in resolving the issues, and whether
26
     the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ.
27
28

                                                     3
                                                                                         19cv746-JLS-LL
1    P. 26(b)(1). Per the Federal Rules, “[i]nformation within this scope of discovery need not
2    be admissible in evidence to be discoverable.” Id.
3          A party may request the production of any document within the scope of Rule 26(b).
4    Fed. R. Civ. P. 34(a). “For each item or category, the response must either state that
5    inspection and related activities will be permitted as requested or state with specificity the
6    grounds for objecting to the request, including the reasons. The responding party may state
7    that it will produce copies of documents or of electronically stored information instead of
8    permitting inspection.” Id. at 34(b)(2)(B).
9          Pursuant to Federal Rule of Civil Procedure 37, “a party may move for an order
10   compelling disclosure of discovery.” Fed. R. Civ. P. 37(a)(1). “The party seeking to compel
11   discovery has the burden of establishing that its request satisfies the relevancy requirements
12   of Rule 26.” Bryant v. Ochoa, No. 07cv200 JM (PCL), 2009 U.S. Dist. LEXIS 42339, at
13   *3 (S.D. Cal. May 14, 2009) (internal citations omitted). Thereafter, “the party opposing
14   discovery has the burden of showing that the discovery should be prohibited, and the
15   burden of clarifying, explaining or supporting its objections.” Id. (internal citations
16   omitted).
17                                           ANALYSIS
18   I.    Plaintiff’s Request for Production Nos. 11-13
19         a.     Timeliness of Plaintiff’s Request
20         Plaintiff argues the Court should compel responses to Plaintiff’s RFP Nos. 11-13
21   because: (1) Plaintiff is not required to make a prima facie case on the issue of punitive
22   damages prior to obtaining pretrial discovery on Defendant’s net worth; (2) even if Plaintiff
23   was required to make a prima facie case, she has made the requisite showing here; and (3)
24   Defendant’s privacy interests are adequately protected by the Protective Order in this case.
25   Mot. at 7-10.
26         In his Response, Defendant argues the Could should either deny or defer Plaintiff’s
27   motion to compel because liability in this case “does not turn on Defendant’s financial
28   information.” Opp. at 5. Instead, Defendant argues there are “unresolved legal and

                                                   4
                                                                                      19cv746-JLS-LL
1    evidentiary issues that preclude a determination at this stage that Plaintiff will prevail on
2    the merits of her claims.” Id. For these reasons, Defendant argues Plaintiff’s motion should
3    be denied or alternatively deferred pending a finding of liability.
4          The Court finds pretrial discovery of Plaintiff’s net worth appropriate in this case.
5    As Courts in this District have held:
6
                  When a punitive damages claim is asserted, the majority of
7                 federal courts permit pretrial discovery of financial information
8                 without requiring the Plaintiff to establish a prima facie case on
                  the issue of punitive damages. The Court notes that the
9                 requirement that Plaintiffs establish a prima facie case applies to
10                the admissibility of evidence about financial status, not its
                  discoverability. To require a prima facie showing of entitlement
11                to punitive damages before the completion of discovery would
12                be to ignore one purpose of discovery, to locate evidence to
                  support a claim before trial. Additionally, knowledge of
13                Defendant’s net worth may be of value to both sides in making a
14                realistic appraisal of the case, and may lead to settlement and
                  avoid protracted litigation. Furthermore, to deny discovery of net
15                worth until Plaintiffs can make a showing of a prima facie case
16                at trial would only lead to delay and confusion while Plaintiffs
                  digest the information.
17
18   Echostar Satellite LLC et al. v. Viewtech, Inc., No. 7cv1273-W (AJB), ECF No. 93 at 4-5
19   (July 11, 2009) (citations omitted); see also Toranto v. Jaffurs, No. 16cv1709-JAH (NLS),
20   2018 U.S. Dist. LEXIS 198050, at *9 (S.D. Cal. Nov. 20, 2018) (collecting cases).
21         To the extent Defendant’s objections are based on his right to privacy, the Court
22   finds Defendant’s privacy concerns in this case are mitigated by the Parties’ stipulated
23   protective order [ECF No. 10]. See Toranto, 2018 U.S. Dist. LEXIS 198050, at *10
24   (“Courts have routinely found that such information can be adequately protected by the
25   protective order.”); Textron Fin. Corp. v. Gallegos, No. 15CV1678-LAB (DHB), 2016

26   U.S. Dist. LEXIS 100407, at *12-13 (S.D. Cal. Aug. 1, 2016) (finding a party's concerns

27   about financial privacy can be addressed through an appropriate protective order).

28   ///

                                                   5
                                                                                        19cv746-JLS-LL
1           Defendant cites to Brooks v. Motsenbocker Advanced Devs., Inc., No. 07cv773
2    BTM-NLS, 2008 U.S. Dist. LEXIS 46447, at *12 (S.D. Cal. June 13, 2008) in support of
3    his argument that Plaintiff’s Motion should be denied. Opp. at 3-4. Contrary to Defendant’s
4    representation however, the Brooks Court did not outright deny a plaintiff’s request to
5    compel responses to RFPs on a defendant’s net worth. Instead, the Brooks Court found that
6    while plaintiff was “entitled to discovery on [d]efendants’ financial information,” an
7    “extensive production” would be inefficient before defendants’ pending summary
8    judgment motion had been ruled on. Brooks, 2008 U.S. Dist. LEXIS 46447, at *12-13. The
9    Brooks Court held it was “unlikely that the parties will be able to seriously address
10   settlement until the summary judgment motion [was] adjudicated[.]” Id. at *13. Given these
11   facts, the Brooks Court therefore ordered defendants to respond to the RFPs on punitive
12   damages within thirty days of the summary judgment ruling if punitive damages were still
13   at issue. Id.
14          In this case however, there is no pending motion for summary judgment. Thus, the
15   Court declines to apply Brooks to the instant case. Toranto, 2018 U.S. Dist. LEXIS 198050,
16   at *10-11 (declining to apply Brooks to defer pretrial discovery on net worth where there
17   was no pending motion for summary judgment “suggesting that the punitive damages issue
18   may be decided.”).
19          b.       Scope of Plaintiff’s Request
20          The Court now turns to the scope of Plaintiff’s RFPs. Plaintiff argues Plaintiff’s
21   RFPs Nos. 11-13 are “narrowly tailored to obtain information relevant only to defendant’s
22   current net worth.” Mot. at 6. Specifically, Plaintiff argues RFP No. 11 requests documents
23   “sufficient to determine Defendant’s current financial condition” while RFP Nos. 12-13
24   seek “limited information concerning [D]efendant’s business holdings necessary to verify
25   his current net worth.” Id.
26          Defendant argues that even if the Court orders the production of documents relating
27   to Defendant’s net worth, the production should be limited to balance sheets, statements of
28   income and statements of cash flow in Defendant’s possession from September 2017

                                                    6
                                                                                   19cv746-JLS-LL
 1   through the present. Opp. at 8. Defendant argues that “[i]n no event should Defendant be
 2   compelled to produce records of non-party entities.” Id.
 3         As an initial matter, the Court notes that “[g]enerally, information about a
 4   defendant's past financial information is not relevant to the claim of punitive damages.”
 5   Toranto, 2018 U.S. Dist. LEXIS 198050, at *11. Instead, Courts have typically held two
 6   years worth of financial information to be sufficient. Id.
 7         Apart from this date restriction, the Court finds the types of documents Plaintiff has
 8   requested in RFPs Nos. 11-13 to be excessive. See EEOC v. Cal. Psychiatric Transitions,
 9   258 F.R.D. 391, 395 (E.D. Cal. 2009) (“Plaintiff can obtain a picture of Defendant’s
10   financial condition adequately without all of the requested information.”). The Court does
11   not find any reason (and Plaintiff has not provided one) as to why the documents identified
12   by Defendant would not provide a reliable indication of Defendant’s current net worth,
13   including Defendant’s current assets and liabilities.
14         For these reasons, Defendant’s Motion to Compel responses to RFP Nos. 11-13 is
15   GRANTED IN PART and DENIED IN PART. Defendant is ORDERED to produce
16   balance sheets, statements of income, and statements of cash flow from 2017 to 2019 by
17   October 7, 2019. This financial information will be produced pursuant to the Protective
18   Order in this case.
19 II.     Plaintiff’s Request to Continue Defendant’s Deposition
20         Plaintiff also requests that the Court enter an Order “permitting Plaintiff’s counsel
21   to resume its deposition of Defendant” to respond to Plaintiff’s questions regarding
22   Defendant’s financial condition. Mot. at 10.
23         Defendant argues that “if Defendant is ordered to produce pretrial financial records”
24   those documents “will necessarily contain all ‘relevant’ information about [Defendant’s]
25   net worth for purposes of punitive damages” making a continued deposition redundant.
26   Opp. at 8. Defendant has also stated that to the extent necessary, it will “provide an affidavit
27   attesting to the authenticity of the documents.” Id.
28         The Court agrees with Defendant. Taking into account the document production

                                                    7
                                                                                       19cv746-JLS-LL
1    already ordered by the Court, the relevant excerpt of Defendant’s deposition [Mot. at 44-
2    47], and Defendant’s proffer to provide an affidavit attesting to authenticity, the Court finds
3    requiring Defendant to appear for a second deposition at this juncture to answer questions
4    about his net worth would be duplicative of Defendant’s document production and not
5    proportional to the needs of this case. See Todd v. AT&T Corp., No. 16-cv-03357-HSG
6    (MEJ), 2017 U.S. Dist. LEXIS 60000, at *7-8 (N.D. Cal. Apr. 19, 2017) (denying request
7    for corporate representatives to appear for second deposition as redundant of document
8    production and therefore not proportional).
9          For these reasons, Plaintiff’s Motion to Compel Defendant to appear for a second
10   deposition on Defendant’s net worth is DENIED.
11                                         CONCLUSION
12         For the reasons set forth above, the Court GRANTS IN PART and DENIES IN
13   PART Defendant’s Motion to Compel.
14         Specifically, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s
15   Motion to Compel responses to Plaintiff’s RFPs Nos. 11-13. Defendant is ORDERED to
16   produce balance sheets, statements of income, and statements of cash flow from 2017 to
17   2019 by October 7, 2019. This financial information will be produced pursuant to the
18   Protective Order in this case.
19         The Court DENIES Plaintiff’s Motion to Compel Defendant to appear for a second
20   deposition on Defendant’s net worth.
21         IT IS SO ORDERED.
22
23   Dated: October 1, 2019
24
25
26
27
28

                                                    8
                                                                                       19cv746-JLS-LL
